DECISION AND JUDGMENT ENTRY
Appellant, Dennis Emary, appeals his conviction for operating an overweight vehicle.
Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte
transfer this matter to our accelerated docket and, hereby, render our decision.
Appellant sets forth five assignments of error, none of which has merit.
In his first two assignments of error, appellant complains that the trial court's findings supporting its denial of appellant's motion to suppress were not proper or not properly stated.  The trial court found that the arresting officer's testimony that appellant's truck was pulling hard and had bulging tires constituted reasonable articulable suspicion that the truck was overweight.  Toledo v. Harris (1994), 99 Ohio App.3d 469, 470. Appellant's argument that contradictory evidence belied these findings is unavailing.  State v. Mills (1992), 62 Ohio St.3d 357,366; State v. Williams (1993), 86 Ohio App.3d 37, 41.
In his third and fourth assignments of error, appellant contends that the trial court erred in overruling his Crim.R. 29 motion because the trial court improperly admitted "scale certification" evidence.  We have examined the record and conclude that the testimony concerning the scale certification process was sufficient to satisfy the requirements of State v. Gribble (1970),24 Ohio St.2d 85, 90.  Moreover, its admission was not an abuse of the trial court's discretion.  State v. Long (1978), 53 Ohio St.2d 91,98.
In his last assignment of error, appellant contends that his conviction was against the manifest weight of the evidence. In fact, appellant's argument goes to the sufficiency of evidence, not its weight, see State v. Thompkins (1997), 78 Ohio St.3d 380,386-387, and is again premised on a lack of evidence of proper scale certification, which we rejected in Assignment of Error No. 3.
Accordingly, all of appellant's assignments of error are not well-taken.
The judgment of the Erie County Court is affirmed. Costs to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _______________________________ JAMES R. SHERCK, J. JUDGE
PETER M. HANDWORK, J., RICHARD W. KNEPPER, P.J., CONCUR.